         Case 17-42307   Doc 40   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Main Document   Page 1 of 5




Justin H. King
State Bar No. 24077811
ALLMAND LAW FIRM, P.L.L.C.
860 Airport Freeway, Suite 401
Hurst, TX 76054
214.265.0123 Phone
214.265.1979 Fax

ATTORNEY FOR DEBTOR

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


IN RE:                                                     §      CASE NO. 17-42307
                                                           §
STEVEN LEE STRUCK                                          §
LEANNE POARCH STRUCK                                       §
                                                           §
DEBTORS                                                    §       CHAPTER 13


  OBJECTION TO CLAIM #3 OF RUSHMORE LOAN MANAGEMENT SERVICES

         TO THE HONORABLE JUDGE OF THIS COURT:

         COME NOW Steven Lee Struck and Leanne Poarch Struck, Debtors in the above-

numbered and styled cause, object to the allowance of Claim #3 of Rushmore Loan Management

Services ("Respondent"), filed herein in the amount of $97,989.73 and would respectfully show

the Court as follows:
NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS PLEADING WITHIN 33
DAYS FROM THE DATE OF SERVICE UNLESS THE COURT SHORTENS OR
EXTENDS THE TIME FOR FILING SUCH RESPONSE. IF NO RESPONSE IS
TIMELY SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE
RELIEF SOUGHT. IF A RESPONSE IS FILED AND SERVED IN A TIMELY
MANNER, THE COURT WILL THEREAFTER SET A HEARING. THE COURT
RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER
1. Debtors Steven Lee Struck and Leanne Poarch Struck filed for bankruptcy protection

   under Chapter 13 on 10/23/2017 and their Plan was subsequently confirmed.
        Case 17-42307   Doc 40   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Main Document   Page 2 of 5




2. On or about 01/04/2018 Respondent filed its proof of claim, claiming an arrearage in the

   amount of $97,989.73, alleging a security interest as described in the Proof of Claim.

3. Debtor disputes this arrearage claim. Debtor asserts that the arrears to this creditor is only

   $24,035.37 at 0% interest.

          WHEREFORE, PREMISES CONSIDERED, Debtor Steven Lee Struck and Leanne

Poarch Struck prays that claim #3 of Rushmore Loan Management Services in the arrearage

amount of $97,989.73 be allowed as a secured arrearage claim in the amount of $24,035.37 at

0%; and for such other and further relief as the Court deems just.



Dated: November 27, 2018

                                                                  Respectfully Submitted,

                                                                 ALLMAND LAW FIRM, P.L.L.C.

                                                                 /s/ Justin H. King
                                                                 Justin H. King
                                                                 State Bar No. 24077811
                                                                 ALLMAND LAW FIRM, P.L.L.C.
                                                                 860 Airport Freeway, Suite 401
                                                                 Hurst, TX 76054
                                                                 214.265.0123 Phone
                                                                 214.265.1979 Fax

                                                                 ATTORNEY FOR DEBTOR
        Case 17-42307   Doc 40   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Main Document   Page 3 of 5




                                          CERTIFICATE OF SERVICE

   The undersigned hereby certifies that on November 27, 2018, the following parties were
served a true copy of the foregoing on all the following parties via the method indicated below.


VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED




VIA ELECTRONIC NOTICE THROUGH COURT'S ECF SYSTEM

John Robert Callison on behalf of Creditor Rushmore Loan Management Services, LLC
edecf@bdfgroup.com

Eboney Cobb on behalf of Creditor Garland ISD
ecobb@pbfcm.com, ecobb@ecf.inforuptcy.com

Abbey U. Dreher on behalf of Creditor MTGLQ Investors, LP
edecf@BDFGROUP.com, marshak@bdfgroup.com

Carey D. Ebert on behalf of Trustee Carey D. Ebert,
ECFch13plano@ch13plano.com

Carey D. Ebert,
ECFch13plano@ch13plano.com

Melissa L. Palo on behalf of Creditor Dallas County
melissa.palo@lgbs.com, Julie.wilson@lgbs.com

US Trustee
USTPRegion06.TY.ECF@USDOJ.GOV


VIA U.S. MAIL

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541



                                                                By: /s/ Justin H. King
                                                                Justin H. King
                                                                 State Bar No. 24077811
Case 17-42307   Doc 40   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Main Document   Page 4 of 5
Case 17-42307   Doc 40   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Main Document   Page 5 of 5
